Blackford, J.
— Indictment against a person for suffering certain unlawful games with cards for brandy, money, &c., to be played in his grocery. Plea, not guilty. Verdict and judgment for the state.
This indictment does not give the names of the persons who played, nor does it state their names to be unknown. It is for that omission bad, according to the principle on which the cases of Butler v. The State, 5 Blackf. 280, and The State v. Irvin, Id. 343, were decided.

Per Curiam.

— The judgment is reversed.